IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
JOHN DANIEL CROSBY,

              Petitioner,

v.                                                     Case No. 5D16-4262

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed March 24, 2017

Petition for Belated Appeal
A Case of Original Jurisdiction.

John Daniel Crosby, Lawtey, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee,   and     Kaylee Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the January 14, 2016,

judgments and sentences in Case Nos. 2014-CF-2028, 2015-CF-38, 2015-CF-39,

2015-CF-59, 2015-CF-60, 2015-CF-61, 2015-CF-78, 2015-CF-79, 2015-CF-80, 2015-

CF-81, and 2015-CF-82, in the Circuit Court in and for Hernando County, Florida. See

Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.

SAWAYA and PALMER, JJ., and JACOBUS, B.W., Senior Judge, concur.